THE COURT.
Petition for habeas corpus. It appears affirmatively from the petition that the applicant has heretofore applied to the superior court of the city and county of San Francisco for a writ of habeas corpus and that this proceeding is still pending and undetermined. [1] It is a general rule of wide application that a court is without jurisdiction where it attempts by habeas corpus
to interfere with the exercise by another court of jurisdiction theretofore acquired in a habeas corpus proceeding, unless the prior jurisdiction has been terminated.
The application is denied. *Page 25